Filed 7/9/21 P. v. Dix CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077839

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. CR139393)

JOHNNY ARTHUR DIX,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
David M. Gill, Judge. Affirmed.
         Carl Fabian, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1993, a jury convicted Johnny Arthur Dix of second degree murder

(Pen. Code,1 § 187, subd. (a)). The jury found true an allegation that Dix
used a firearm in the commission of the offense (§ 12022.5, subd. (a)). The




1        All further statutory references are to the Penal Code.
trial court found the allegation of a prior serious felony conviction (§ 667,
subd. (a)) to be true.
      Dix was sentenced to a term of 25 years to life, consisting of 15 years to
life for second degree murder, plus five years for the firearm use and five
years for the serious felony prior.
      Dix appealed and this court affirmed the judgment in an unpublished
opinion, People v. Dix (June 15, 1995, D020487).
      In 2019, Dix filed a pro. per. petition for resentencing under
section 1170.95. The court appointed counsel, received briefing, and issued
an order to show cause (OSC). The prosecution filed a motion to reconsider
the issuance of the OSC. The court granted the request and withdrew the
OSC. Thereafter the court issued a written order denying Dix’s petition.
      In the court’s order denying the petition, it concluded the record of
conviction established Dix was the actual shooter who killed the victim. Dix
was not prosecuted on either a felony murder or a natural and probable
consequence theory of liability. The court found Dix was not eligible for relief
under section 1170.95 and therefore denied his petition.
      Dix filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Dix the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The facts of the underlying offense are set forth in our previous opinion.
We will not repeat them here. (People v. Dix, supra, D020487.)




                                        2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following issue that was considered in evaluating the
potential merits of this appeal: Does the record of Dix’s conviction rebut the
allegations of Dix’s petition stating he could not be convicted of murder under
the current law?
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Dix on this appeal.
                                DISPOSITION
      The order denying Dix’s petition for resentencing under section 1170.95
is affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




GUERRERO, J.




DO, J.




                                       3